Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant argues that the previously cited prior art fail to teach the independent claims as currently amended.  Specifically, Applicant argues that the cited prior art fail to teach “configure, based on the configuration message, a second capability of a packet data control protocol (PDCP) layer of a second protocol stack paired with the RLC layer of the first protocol stack, wherein the second capability is associated with out-of-order of delivery of data units transmitted from the PDCP layer.”
In light of Applicant recent amendments, an additional prior art search has been performed.  Although newly discovered prior art has been documented in the 892 form, the limitation which Applicant has added the claims are taught in 3GPP TSG RAN WG2 #101-R2-1802714 (cited by Applicant filed 3/25/2019: hereafter
R2-1802714.)

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for
all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

4. 	This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C.
102(a) (2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being
unpatentable over Futaki et al (US PGPUB 20180352468) in view of Baek et
al (US PGPUB 20150043492) and 3GPP TSG-RAN2-R2-1802727 (cited by
Applicant-Filed 3/25/2019: hereafter; R2-1802727) and 3GPP TSG RAN WG2 #101-R2-1802714 (cited by Applicant filed 3/25/2019: hereafter
R2-1802714.)

Regarding claim 1, Futaki et al disclose a user equipment device (UE},
comprising:
at least one radio, wherein the al least one radio is configured to perform cellular
communication using at least one radio access technology (RAT) (see abstract, Fig.
1, 4, 5, para: 0003, 0008, UE/node and first RAT and second RAT);
one or more processors coupled to the at least one radio, wherein the one or

communications (see abstract, Fig. 0014, 0015, para: abstract, 0008, 0010,
processors coupled with transceiver/radio perform voice/data communication);
wherein the UE is configured via radio resource control (RRC} signaling far dual
connectivity with a primary cell and a secondary cell, and
wherein the one or more processors are configured to cause the UE ta (see
abstract, Fig. 1, 4, 5, para: 0004, 0008, 0039, 0072, host device/UE/WTRU
configured thru RRC signaling for dual connectivity associated with
master/primary eNB and secondary eNB for dual connectivity.)
Although Futaki fail teach receive, from the primary cell, a configuration
message, itis well known to one of ordinary skilled in the art to implement this limitation
and notify the primary cell of the configuration of the RLC layer.  Evidence of this is
displayed in the analogous art of Baek et al, who disclose a UE receives configuration
message via primary cell/primary cell/MeNB (see Table 0002, Fig. 24, 28, para: GO57,
9700, 0107, 0324, 0385, ARC connection Reconfiguration messages are received
by UE vie network (MeNB/MagNB or SeNB)) and notify the primary cell of the
configuration of the RLC layer (see para: 0373, 0379, UE sends RAC reconfiguration
messaqe to the MeNB, whereby the RRC includes RLC connection data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement receive, from the master cell, a configuration message
as taught by Baek et al with the teachings of Futaki et al for the purpose of further
increase throughput and latency in an LTE/EN-DC communication system.

configure a first capability of the RLC layer of the first protocol stack based on the
configuration message, wherein the first capability is associated with out-of-order
delivery of data units transmitted from the RLC layer, in analogous art, R2-
1802727 disclose wherein the configuration message indicates a configuration of the
UE for out-of-order delivery of data units from a radio link control (RLC) layer of a first
protocol slack implemented on the UE (see section 6.3.2., page 1, 2, 15,
configuration of UE of rlcconfig-outoforderdelivery):
configure a first capability of the RLC layer of the first protocol stack based on the
configuration message, wherein the first capability is associated with out-of-order
delivery of data unis transmitted from the RLC layer (see section 8.3.2., page 1, 2, 13
& 15, IE rlcconfig-outoforder delivery communicated from RLC layer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement wherein the configuration message indicates a configuration of the UE for out-of-order delivery of data units from a radio link control (RLC) layer of a first protocol stack implemented on the UE: configure a first capability of the RLC layer of the first protocol stack based on the configuration message, wherein the first capability is associated with out-of-order delivery of data units transmitted from the RLC layer); as taught by R2-1802727 with the combined teachings of Futaki et al and Baek et al for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.
R2-1802714 disclose based on the configuration message (see section 2.1, 2.2 & 2.3, BSR reporting/message), a second capability of a packet data control protocol (PDCP) layer of a second protocol stack paired with the RLC layer of the first protocol stack (see section 2.1, 2.3, 3.0 (proposal 5), capability associated with duplicate PDCP with primary RLC) wherein the second capability is associated with out-of-order of delivery of data units transmitted from the PDCP layer (see section 2.3, 2. 4 & 3.0, duplicate/second PDCP associated with out-of-order of delivery.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement configure, based on the configuration message, a second capability of a packet data control protocol (PDCP) layer of a second protocol stack paired with the RLC layer of the first protocol stack, wherein the second capability is associated with out-of-order of delivery of data units transmitted from the PDCP layer
as taught by R2-1802714 with the combined teachings of Futaki et al, Baek et al and R2-1802727 for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.

Regarding claim 2, Futaki et al disclose the UE of claim 1,
wherein the master cell operates according to a first RAT associated with the

RAT associated with a second protocol stack (see abstract, Fig. 1 & 4, para: 0005,
0008, first RAT protocol stack, and second RAT second protocol stack.)

Regarding claim 3 and 10, Futaki et al disclose wherein the first RAT is
Long Term Evolution (LTE) (see abstract, Fig. 1, 4, 5, 8, para: 0005, 0008, 0010,
first RAT is LTE, second RAT is NR); and wherein the second RAT is one of 5G New Radio (5G NR) (see Fig. 4, 5, 8, para: 005, 0008, 0010, first RAT is LTE, second RAT is NR.)

Regarding claim 8 and 15, although Futaki et al fail to teach the additional
limitation of the standing claim, in analogous art, Back et al disclose wherein the one or
more processors are further configured to cause the UE to: receive, from the master
cell, a downlink schedule for receiving transmissions from the master cell and the
secondary cell, wherein the downlink schedule is based (see para: 0147, 0148, UE
receive downlink and uplink assignment is provided by MeNB based on
information about the RLC buffer), at least in part, on the configuration of the RLC
layer (see para: 0147, 0148, assign/scheduling based on information/configuration
w/r to the RLC buffer/layer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to one or more processors are further configured to cause the UE to:
receive, from the master cell, a downlink schedule for receiving transmissions from the
master cell and the secondary cell, wherein the downlink schedule is based, at least in

Futaki et al for the purpose of further increase throughput and latency in an LTE/EN-DC
communication system.

Regarding claim 9 and 16, Futaki et al disclose
a memory, wherein the memory comprises instructions (see para: 0111,
0120, 0123, memory) for implementing a first protocol stack associated with a first
radio access technology (RAT) and a second protocol stack associated with a
second RAT (see abstract, Fig. 1, 4, 5, para: 0003, 0008, UE/node and first
RAT and second RAT); and
at least one processor in communication with the memory, wherein the at
least one processor is configured to (see Fig. 14, para: 0012, 0113, 0113,
memory and processor):
maintain substantially concurrent connections with a primary cell configured to
operate according to the first RAT and a secondary cell configured to operate
according the second RAT (see abstract, Fig. 1, 4, 5, para: 0004, 0008, 0039, 0072,
host device/UE/WTRU configured thru RRC signaling for dual connectivity
associated with master/primary eNB and secondary eNB for dual connectivity.)
Although Futaki fail to teach the additional limitations of the claim, in
analogous art, Baek et al disclose receive, from the primary cell (see Table 0002, Fig.
2A, 2B, para: 0057, 0100, 0107, 0324, 0385, UE receives configuration message
via primary cell/primary cell (master cell) MeNB, RRC connection Reconfiguration messages are received by UE via network (MeNB/MgN or SeNB)), a radio resource (see Fig. 1 & 20, para: 0373, 0379, UE sends RRC reconfiguration message to the MeN, whereby the RRC includes ALC connection data), wherein the PDCP layer of the second protocol stack is configured to communicate with the primary/master cell and the secondary cell via a split bearer (see para: 0303, 0307, 0317, split bearer utilized w/r to PDCP layer communication with primary/master cell and second cell.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective fling date to receive, from the master cell, a radio resource control (RRC)
message indicating configuration of a radio link control (RLC) layer of the first protocol
stack paired with a packet data control protocol (PDCP) layer of the second protocol
stack, wherein the PDCP layer of the second protocol stack is configured to
communicate with the master cell and the secondary cell via a split bearer as taught by
Baek et al with the teachings of Futaki et al for the purpose of further increase
throughput and latency in an LTE/EN-DC communication system.
Although Futaki et al and Baek et al fail to teach the remaining imitations of the
standing claim, in analogous art, R2-1802727 disclose a configuration of the RLC layer
of the first protocol stack for out-of-order delivery of data packets to the PDCP layer of
the second protocol stack (see section 6.3.2., page 1, 2, 15, configuration of UE of
rlcconfig-cutoforderdelivery);
configure a capability of the RLC layer of the first protocol stack associated with
out-of-order-delivery of data packets to the PDCP layer of the second protocol stack
(see section 6.3.2., page 1,2, 13 & 16,
IE rlcconfig-outoforder delivery communicated from RLC layer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to a configuration of the RLC layer of the first protocol stack for out-
of-order delivery of data packets to the PDCP layer of the second protocol stack;
configure a capability of the RLC layer of the first protocol stack associated with
out-of-order-delivery of data packets to the PDCP layer of the second protocol stack
based on the determined configuration as taught by R2-1802727 with the combined
teachings of Futaki et al and Baek et al for the purpose of further increase throughput
and latency in an LTE/EN-DC communication system.
Although Futaki et al, Baek et al and R2-1802727 fail to teach configure, based on the configuration message, a second capability of a packet data control protocol (PDCP) layer of a second protocol stack paired with the RLC layer of the first protocol stack, wherein the second capability is associated with out-of-order of delivery of data units transmitted from the PDCP layer, in analogous art, R2-1802714 disclose based on the configuration message (see section 2.1, 2.2 & 2.3, BSR reporting/message), a second capability of a packet data control protocol (PDCP) layer of a second protocol stack paired with the RLC layer of the first protocol stack (see section 2.1, 2.3, 3.0 (proposal 5), capability associated with duplicate PDCP with primary RLC) wherein the second capability is associated with out-of-order of delivery of data units transmitted from the PDCP layer (see section 2.3, 2. 4 & 3.0, duplicate/second PDCP associated with out-of-order of delivery.)
Therefore, it would have been obvious to one of ordinary skill in the art before the

as taught by R2-1802714 with the combined teachings of Futaki et al, Baek et al and R2-1802727 for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.

Regarding claim 4 and 17, although Futaki et al and Baek disclose processors along with programs/instructions for execution or functions, both Futaki et al and Baek et al fail to teach the added features of the standing claim. In analogous art, R2-1802727 further disclose wherein, to configure the first capability of the RLC layer of the first protocol stack, the one or more processors (see sections, 5.3.10.1, 6.3.2, page: 1, 6, 7, 12 & 13, IE RLC-Config or RLC layer) are further configured determine, based on the configuration message (see sections, 5.3.10.1, 6.3.2, page: 1, 6, 7, 12 & 13, RLC config based on RRC information), that one of: the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see page 12, 13 & 16, RRC handles out of data service w/r RLC SDU associated with capability/IE for RLC layer of first protocol stack)); the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see page 12, 13 & 16, RRC handles out of data service w/r RLC SDU)); wherein, in response to determining that the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data (see page 12, 13 & 16, RRC handles out of data service w/r RLC SDU associated with capability/IE for RLC layer of first protocol stack),
the one or more processors are further configured to cause the UE to transmit (see sections, 5.3.10.1, 6.3.2, page: 1, 6, 7, 12 & 13, IE RLC-Config or RLC layer), from the RRC layer of the first protocol stack, a second RRC configuration message to the RLC layer of the first protocol stack indicating in-order delivery of data units transmitted from the RLC layer (see section 5.3.10.1, 6.3.2, page 1, 6, 7, 12, 13, RRCconfig message w/r RLC indicating RLC-outoforderdelivery.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to configure the first capability of the RLC layer of the first protocol stack, the one or more processors are further configured to:
determine, based on the configuration message, that one of:
the RLC layer of the first protocol stack should be configured for out-of-
order delivery of data units; and
wherein, in response to determining that the RLC layer of the first protocol stack
should be configured for out-of-order delivery of data units, the one or more
processors are further configured to cause the UE to transmit, from an RRC layer
of the first protocol stack, a first RRC configuration message to the RLC layer of the first protocol stack indicating out-of-order delivery of data units transmitted from the RLC layer; and
as taught by with the teachings of Futaki et al for the purpose of further
managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system as taught by R2-1802727 with the 
connected communication system.

Regarding claim 5, although Futaki et al and Baek fail to teach the added
limitations of the standing claim, in analogous art, disclose
wherein, to determine, based on the configuration message (see section
5.3.10.1, 6.3.2, page 6, 7, 12 & 13: configuration message/RRC message w/r
associated parameter values), that the RLC layer of the first protocol stack should
be configured for out-of-order delivery of data units (see section 6.3.2, page 6, 7, 12
& 13, delivery flow based on RRC message w/r to associated parameter values,
such as IE values, along with other parameter values, such as time, length,
size, bits), the one or more processors are further configured to cause the UE to
(see 5.3.10.1, 6.3.2, page 1, 7, 12-16, UE processor or processors):
determine that the configuration message includes a parameter associated
with configuration of the RLC layer of the first protocol stack for out-of-order delivery
of data units transmitted from the RLC layer (see 5.3.10.1, 6.3.2, page 1, 12, 13,
parameters associated with config message contribute to
RLC.configoutoforderdelivery); and
determine, based on a value of the parameter, that the RLC layer of the
first protocol stack should be configured for out-of-order delivery of data units (see
5.3.10.1, 6.3.2, page 1, 6, 11, 12, parameters/cell, cell ports, bandwidth
associated with outoforder of data.)

before the effective filing date to implement wherein, to determine, based on the
configuration message, that the RLC layer of the first protocol stack should be
configured for out-of-order delivery of data units, the one or more processors are
further configured to cause the UE to: determine that the configuration message
includes a parameter associated with configuration of the RLC layer of the first
protocol stack for out-of-order delivery of data units transmitted from the RLC
layer; and determine, based on a value of the parameter, that the RLC layer of
the first protocol stack should be configured for out-of-order delivery of data units
as taught by R2-1802727 with the combined teachings of Futaki et al and Baek
for the purpose of further managing and improving latency as well as throughput
associated with LTE E-UTRAN dual connected communication system.

Regarding claim 6, 12 and 18, although Futaki et al and Baek et al disclose
wherein, to determine, based on the configuration message, that the PDCP
layer of the second protocol stack paired with the RLC layer of the first protocol stack
should be configured for out-of-order delivery of data units (see Futaki: Fig. 4-6 &
14, Baek et al: see Fig. 1, para: 0300, 0323, 0359, 0367, PDCP layer protocol
stack paired with RLC w/r to data units communication flow is failed or
performed in a different order, and a processor for execution of functions); the
one or more processors are further configured to cause the UE to (see section
5.3.10.1, 6.3.2, page: 1, 6, 7, a processor for execution of functions,) they fail to
teach the remaining limitations of the standing claim. However, in analogous art R2-
1802727 disclose determine that the configuration message includes a parameter
associated with configuration of the PDCP layer of the second protocol stack for out-
of-order delivery of data units transmitted from the PDCP layer layer (see 5.3.10.1,
6.3.2, page: 1, 6, 7, parameters associated with config message contribute to
delivery failures of data units (out of order delivery)) (see 5.3.10.1, 6.3.2, page:
1, 6, 7, PDCP layer w/r to delivery failure); and determine, based on a value of
the parameter, that the RLC layer of the first protocol stack should be configured for
out-of-order delivery of data units (see page 12, 13, 16, parameters associated
with config message contribute to out of order delivery.))
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement determine that the configuration message includes a
parameter associated with configuration of the PDCP layer of the second protocol stack
for out-of-order delivery of data units transmitted from the PDCP layer and determine,
based on a value of the parameter, that the RLC layer of the first protocol stack should
be configured for out-of-order delivery of data units as taught by R2-1802727 with the
combined teachings of Futaki et al and Baek for the purpose of further managing and
improving latency as well as throughput associated with LTE E-UTRAN dual connected
communication system.

Regarding claim 7, 13 and 19, although both Futaki et al and Baek et al fail to
teach the limitations of the standing claim, R2-1802727 disclose wherein, to determine,
based on the configuration message, that the RLC layer of the first protocol stack
should not be configured for out-of-order delivery of data units (see section 5.3.10.1,
6.3.2, page: 1, 6, 7, RLCoutoforder data units), the one or more processors are
further configured to cause the UE to (see 5.3.10.1, 6.3.2, page: 1, 6, 7, processor):
determine that the configuration message does not include a first parameter
associated with configuration of the RLC layer of the first protocol stack for out-of-
order delivery of data units transmitted from the RLC layer (see page 1, 6, 7 & 13,
configured for out-of-order delivery,) of a second parameter associated with
configuration of the PDCP layer of the second protocol stack for out-of-order delivery
of data units transmitted from the PDCP layer; and
determine, based on an absence of the first parameter and the second
parameter, that the RLC layer of the first protocol stack should be configured for
out-of-order delivery of data units (see page 1, 11-16, absence of IE
parameter value, cell, cell-port, absence of parameters associated with
RLC layer whereby stack configured for outoforder delivery.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement wherein, to determine, based on the configuration
message, that the RLC layer of the first protocol stack should not be configured for out-
of-order delivery of data units, the one or more processors are further configured to
cause the UE to determine that the configuration message does not include a first
parameter associated with configuration of the RLC layer of the first protocol stack for
out-of-order delivery of data units transmitted from the RLC layer of a second parameter
associated with configuration of the PDCP layer of the second protocol stack for out-of-
order delivery of data units transmitted from the PDCP layer; and determine, based on
an absence of the first parameter and the second parameter, that the RLC layer of the

R2-1802727 with the combined teachings of Futaki et al and Baek for the purpose
of further managing and improving latency as well as throughput associated with
LTE E-UTRAN dual connected communication system.

Regarding claim 14 and 20, although both Futaki et al and Baek et al fail to
disclose wherein, to determine, based on the RRC message, that the RLC layer of the
first protocol stack should be configured for out-of-order delivery of data packets (see
section 5.3.10.1, 6.3.2, page: 1, 6, 7, configured for out-of-order delivery,
configured for in-sequence delivery), the at least one processor are further
configured to (see 5.3.10.1, 6.3.2, page: 1, 6, 7,):
determine that the RRC message does not include a first parameter
associated with configuration of the RLC layer of the first protocol stack for out-of-
order delivery of data packets or a second parameter associated with configuration
of the PDCP layer of the second protocol stack for out-of-order delivery of data
packets (see 6.3.2, page: 1, 6, 7, page 1, 7 & 16 configured for out-of-order
delivery, configured for in-sequence delivery); and
determine, based on an absence of the first parameter and the second
parameter that the RLC layer of the first protocol stack should be configured for
in- order delivery of data packets to the PDCP layer of the second protocol stack
(see 5.3.10.1, 6.3.2, page: 1, 6, 7 & 16 absence of IE parameter value,
absence of parameters associated with RLC layer whereby stack
configured for in sequence delivery.)

effective filing date to implement wherein, to determine, based on the configuration
message, that the RLC layer of the first protocol stack should not be configured for out-
of-order delivery of data units, the one or more processors are further configured to
cause the UE to determine that the configuration message does not include a first
parameter associated with configuration of the RLC layer of the first protocol stack for
out-of-order delivery of data units transmitted from the RLC layer ora second parameter
associated with configuration of the PDCP layer of the second protocol stack for out-of-
order delivery of data units transmitted from the PDCP layer; and determine, based on
an absence of the first parameter and the second parameter, that the RLC layer of the
first protocol stack should be configured for in- order delivery of data units as taught by
R2-1802727 with the combined teachings of Futaki et al and Baek for the purpose
of further managing and improving latency as well as throughput associated with
LTE E-UTRAN dual connected communication.

Regarding claim 11, although R2-1802727 disclose wherein, to 
determine, based on the RRC message, the configuration of the RLC layer of
the first protocol stack for out-of-order delivery of data packets to the PDCP
layer of the second protocol stack (see section 6.3.2., page 1, 6-7, 12,13 &
16, RRC message associated with ALC layer for out-of-order delivery),
R2-1802727, Futaki et al and Baek et al fail to disclose the remaining
limitations of the standing claim. However, in analogous art, R2- 1802714 disclose
based on the RRC message, that one of: 
the RLC layer of the first protocol stack should be configured for out-of-order delivery of data packets or the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data packets (see section 2.4, RLC layer configured for out-of-order deliveries or in-order deliveries.)
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date to implement based on the RRC message, that one of: 
the RLC layer of the first protocol stack should be configured for out-of-order delivery of data packets or the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data packets as taught by R2-1802714 with the combined teachings of Futaki et al, Baek et al and R2-1802727 for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
												Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
January 5, 2021

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 10, 2022